Title: From Thomas Jefferson to Francis Eppes, 7 January 1786
From: Jefferson, Thomas
To: Eppes, Francis



Dear Sir
Paris Jan. 7. 1786.

I wrote you last on the 11th. of December, by the way of London. That conveiance being incertain, I write the present chiefly to repeat a prayer I urged in that, that you would confide my daughter only to a French or English vessel having a Mediterranean pass. This attention, tho’ of little consequence in matters of merchandize, is of weight in the mind of a parent which sees even possibilities of capture beyond the reach of any estimate. If a peace be concluded with the Algerines, in the mean time, you shall be among the first to hear it from myself. I pray you to believe it from nobody else, so far as respects the conveiance of my daughter to me.
Every thing is quiet here, and nothing at present visible in the political horizon likely to disturb that quiet during the next year. Patsy, Mr. Short and myself are well. I must pray you to remember me most affectionately to Mrs. Eppes and the little ones, and to Mr. and Mrs. Skipwith and family. I would ask a recollection of the seeds formerly written for if I had not already too often troubled you with it. I am with sincere esteem Dear Sir Your friend and Servt.,

Th: Jefferson


P.S. I will mention the letters I have received from you since I have been in Europe, that you may see if any have miscarried, to wit, 1784. Sep. 16 and Oct. 14 from yourself and 1784. Oct. 13. from Mrs. Eppes. A letter from Doctor Currie informs me my daughter was well as late as the 5th. of Aug. 1785.

